DETAILED ACTION
This office action is in response to an application filed 4/23/2021 wherein claims 1-16 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 4, line 3 states “for each fixed interval”. This term lacks antecedent basis. Additionally it is unclear as to what this claim refers by stating “for each fixed interval”. Therefore the claim is indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0278094) (hereinafter Huang) in view of Neustein (US 2019/0287493).

In regard to claim 1, Huang discloses an image processing apparatus [¶0030; electromagnetic image capturing device 114 takes an eye image of the driver 210 gazing at the positioning point P1, and provides the eye image of the driver 210 to the processor 130] comprising: 
	a processing unit [¶0018; processor 130] configured to obtain a display image [¶0024;  head up display device 120 projects a display image 230 onto a windshield 222 for the driver 210 to view] in accordance with a deviation of a viewpoint position of a driver from a reference viewpoint position [¶0030-¶0033; processor 130 compares the gaze position with the initial gaze position SI to generate a comparison result indicating whether the gaze position matches the initial gaze position SI], on a [¶0042-¶0043; environment image capturing device 170 may be disposed in the rear-view mirror M1 or elsewhere in the vehicle 220, and is configured to capture an environment image surrounding the vehicle 220, particularly a rear image... processor 130 makes the display image 230 include not only the original driving information, but also the direct rear environment image, the right rear environment image, and the left rear environment image]; and
	an update unit configured to update the reference viewpoint position [¶0034; update the initial gaze position IS]. 
	Huang does not explicitly disclose an update unit configured to update the reference viewpoint position on a basis of a long-term fluctuation of the viewpoint position. However Neustein discloses,
	a reference viewpoint position [¶0039-¶0042; display assembly 24 initially displays a virtual object in a select location wherein the eye 22 has an expected gaze direction... calculate a gaze angle of the eye 22 using the data received from the eye tracking camera 44. The gaze angle that is calculated by the gaze angle calculation module 46 is representative of an actual location of the rendered virtual object on the optical display 36 as perceived by the user. ¶0049; expected initial gaze vector 64 can be determined without any additional measurements]; 
	an update unit configured to update the reference viewpoint position on a basis of a long-term fluctuation of the viewpoint position [¶0032-¶0034; statistical system 48 records a gaze angle received from the gaze angle calculation module 46 each time that the input trigger 42 activates the gaze angle calculation module 46. The statistical system 48 thus collects a number of gaze angles over a period of time. The statistical system 48 then calculates a statistically relevant gaze angle, for example a median gaze angle from the gaze angles that are recorded by the statistical system... correction calculation unit 50 is connected to the statistical system 48. The correction calculation unit 50 calculates a desired correction in the location of the rendered virtual object. ¶0043-¶0045; process is repeated and the statistical system 48 stores a second gaze angle. The process is repeated until the statistical system 48 has stored enough gaze angles to allow the statistical system 48 to calculate a statistically relevant altered gaze angle... correction calculation unit 50 determines the amount of correction that is needed in the gaze angle... statistical system 48 may require a large number of measurements, for example 50 to 100 measurements, before providing an altered gaze angle to the correction calculation unit 50. ¶0056-¶0058]. 
	Specifically, as noted above and throughout the reference as a whole, Huang discloses a display device for a vehicle. A processor receives images from one or more cameras mounted on the vehicle, including cameras that capture images rearward the vehicle. The captured images are used to generate display images that are displayed via a HUD of the vehicle. The display image is displayed based on a comparison between an initial gaze position ("reference viewpoint position") and a current gaze position ("viewpoint position of a driver"). Based on the comparison, if the initial gaze position and current gaze position differ ("deviate"), the display image is displayed according to the positional difference. However, Huang does not explicitly disclose updating the initial/reference gaze position based on long term fluctuations. 
	Neustein, like Huang, discloses a system for tracking a user's eyes and using a projector coupled with a transparent display to display images to a user based on the user eye location data. As disclosed by Neustein, a first gaze angle (which as noted in ¶0031 describes the gaze orientation relative to a display object and thus is a "viewpoint position") is determined. Statistical information is used to track the user's gaze angle over a substantial/long period of time and the first/previously determined gaze is corrected ("updated') when it is determined that the gaze angle deviates from the first gaze angle over the period of time. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Huang with the updating based on "long-term" data as disclosed by Neustein in order to correct the display locations as needed if deviations occur between an expected gaze location and a measured gaze location, thereby ensuring the display objects are rendered in a desirable region for a user [Neustein ¶0030-¶0035, ¶0039, ¶0042-¶0045,  ¶0055-¶0060]. As disclosed by Neustein, using long term statistics allows for an accurate determination of where a user's gaze is in relation to a first gaze location, and by correcting the first gaze location based on the statistics a more accurate gaze location of the user can be determined and objects can be rendered based thereon. 

In regard to claim 2, Huang in view of Neustein discloses the image processing apparatus according to claim 1. Huang in view of Neustein further discloses, 
	wherein the update unit does not update the reference viewpoint position when a line-of-sight of the driver is in a certain region [Neustein ¶0043; statistical system only uses gaze angles that are outside a predetermined error range (e.g., 90 arcminutes) as data points for calculating a statistically relevant gaze angle... each measured gaze angle that is determined to lie outside of a tolerance error of the expected gaze angle may result in an incremental correction to the rendering location of virtual content] including a display unit that displays the display image  [Huang ¶0019; head up display system 10 is adapted to be mounted on a vehicle and continuously projects a display image for a driver of the vehicle to view while driving or riding the vehicle. Huang ¶0043; processor 130 makes the display image 230 include a right rear environment image or a left rear environment image received from the environment image capturing device 170. Neustein ¶0032-¶0036].
	As disclosed by Neustein, a gaze angle is only corrected (updated) when a measured gaze angle deviates from the expected gaze angle by a threshold amount. Thus one of ordinary skill in the art would readily appreciate that if a measured gaze angle is in a certain region within the display very close to the expected gaze angle, the gaze angle is not updated. See claim 1 for motivation to combine.  

In regard to claim 4, Huang in view of Neustein discloses the image processing apparatus according to claim 1. Huang in view of Neustein further discloses, 
	wherein the update unit averages, for each fixed interval, the viewpoint position obtained at a predetermined sample rate, and sequentially obtains an update value of the reference viewpoint position [Neustein ¶0032; statistical system 48 records a gaze angle received from the gaze angle calculation module 46 each time that the input trigger 42 activates the gaze angle calculation module 46. The statistical system 48 thus collects a number of gaze angles over a period of time. The statistical system 48 then calculates a statistically relevant gaze angle, for example a median gaze angle from the gaze angles that are recorded by the statistical system 48. Neustein ¶0043;  process is repeated until the statistical system 48 has stored enough gaze angles to allow the statistical system 48 to calculate a statistically relevant altered gaze angle. The statistical system 48 may for example calculate an average, a mean or a median gaze angle from the collected gaze angles.... rather than accumulating multiple measurements to calculate a statistically determined gaze angle before performing an incremental correction, each measured gaze angle that is determined to lie outside of a tolerance error of the expected gaze angle may result in an incremental correction to the rendering location of virtual content. Neustein ¶0045. Neustein ¶0074; eye tracking camera 44 runs continuously, for example at a rate of 30 frames per second].
	See claim 1 for motivation to combine.  

In regard to claim 15, this claim is drawn to a method corresponding to the apparatus of claim 1 wherein claim 15 contains the same limitations as claim 1 and is therefore rejected upon the same basis.

In regard to claim 16, Huang discloses an image processing system [¶0030; electromagnetic image capturing device 114 takes an eye image of the driver 210 gazing at the positioning point P1, and provides the eye image of the driver 210 to the processor 130] comprising: 
	an image capturing unit configured to capture an image on a rear side from a vehicle [¶0042-¶0043; environment image capturing device 170 may be disposed in the rear-view mirror M1 or elsewhere in the vehicle 220, and is configured to capture an environment image surrounding the vehicle 220, particularly a rear image... processor 130 makes the display image 230 include not only the original driving information, but also the direct rear environment image, the right rear environment image, and the left rear environment image]; 
	a processing unit [¶0018; processor 130] configured to obtain a display image [¶0024;  head up display device 120 projects a display image 230 onto a windshield 222 for the driver 210 to view] in accordance with a deviation of a viewpoint position of a driver from a reference viewpoint position [¶0030-¶0033; processor 130 compares the gaze position with the initial gaze position SI to generate a comparison result indicating whether the gaze position matches the initial gaze position SI], on a basis of a captured image obtained by capturing with the image capturing unit [¶0042-¶0043; environment image capturing device 170 may be disposed in the rear-view mirror M1 or elsewhere in the vehicle 220, and is configured to capture an environment image surrounding the vehicle 220, particularly a rear image... processor 130 makes the display image 230 include not only the original driving information, but also the direct rear environment image, the right rear environment image, and the left rear environment image]; 
	an update unit configured to update the reference viewpoint position [¶0034; update the initial gaze position IS]; and 
	a display unit configured to display a display image obtained by the processing unit [¶0019; head up display system 10 is adapted to be mounted on a vehicle and continuously projects a display image for a driver of the vehicle to view while driving or riding the vehicle. ¶0043; processor 130 makes the display image 230 include a right rear environment image or a left rear environment image received from the environment image capturing device 170].
	Huang does not explicitly disclose an update unit configured to update the reference viewpoint position on a basis of a long-term fluctuation of the viewpoint position. However Neustein discloses,
	a reference viewpoint position [¶0039-¶0042; display assembly 24 initially displays a virtual object in a select location wherein the eye 22 has an expected gaze direction... calculate a gaze angle of the eye 22 using the data received from the eye tracking camera 44. The gaze angle that is calculated by the gaze angle calculation module 46 is representative of an actual location of the rendered virtual object on the optical display 36 as perceived by the user. ¶0049; expected initial gaze vector 64 can be determined without any additional measurements]; 
	an update unit configured to update the reference viewpoint position on a basis of a long-term fluctuation of the viewpoint position [¶0032-¶0034; statistical system 48 records a gaze angle received from the gaze angle calculation module 46 each time that the input trigger 42 activates the gaze angle calculation module 46. The statistical system 48 thus collects a number of gaze angles over a period of time. The statistical system 48 then calculates a statistically relevant gaze angle, for example a median gaze angle from the gaze angles that are recorded by the statistical system... correction calculation unit 50 is connected to the statistical system 48. The correction calculation unit 50 calculates a desired correction in the location of the rendered virtual object. ¶0043-¶0045; process is repeated and the statistical system 48 stores a second gaze angle. The process is repeated until the statistical system 48 has stored enough gaze angles to allow the statistical system 48 to calculate a statistically relevant altered gaze angle... correction calculation unit 50 determines the amount of correction that is needed in the gaze angle... statistical system 48 may require a large number of measurements, for example 50 to 100 measurements, before providing an altered gaze angle to the correction calculation unit 50. ¶0056-¶0058]. 
	See claim 1 for elaboration on Huang and Neustein. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Huang with the updating based on "long-term" data as disclosed by Neustein in order to correct the display locations as needed if deviations occur between an expected gaze location and a measured gaze location, thereby ensuring the display objects are rendered in a desirable region for a user [Neustein ¶0030-¶0035, ¶0039, ¶0042-¶0045,  ¶0055-¶0060]. As disclosed by Neustein, using long term statistics allows for an accurate determination of where a user's gaze is in relation to a first gaze location, and by correcting the first gaze location based on the statistics a more accurate gaze location of the user can be determined and objects can be rendered based thereon. 

Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0278094) (hereinafter Huang) in view of Neustein (US 2019/0287493) in view of Goldman-Shenhar (US 2016/0116977).

In regard to claim 3, Huang in view of Neustein discloses the image processing apparatus according to claim 1. Huang further discloses, 
	a registration unit configured to register, as an initial reference viewpoint position, a viewpoint position of the driver in a case where a line-of-sight of the driver... on the display unit that displays the display image, when a viewpoint position of the driver enters a certain region corresponding to a seated state [¶0031-¶0032; processor 130 determines the initial gaze position... initial gaze position IS is, for example, a gaze position of the driver 210 gazing forward while sitting in the driver's seat. The first projection position IP1 may be calculated from the initial gaze position IS by, for example, using the eyes of the driver 210 as a reference point].
in a case where a line-of-sight of the driver is continuously present for a certain period of time on the display unit that displays the display image. However Goldman-Shenhar discloses, 
	a registration unit configured to register, as an initial reference viewpoint position, a viewpoint position of the driver in a case where a line-of-sight of the driver is continuously present for a certain period of time on the display unit that displays the display image [¶0114;  processor 100 analyzes gaze location data 842 (e.g., horizontal x-axis is time) to monitor a gaze location 94 of a driver (e.g., FIG. 33). If the gaze location 94 is on the display 60 (e.g., HMI) for a time 844 that is greater than a threshold time 846, a gaze is registered and the processor 100 generates an auxiliary parameter value 848 at a time 849 the gaze is registered (e.g., FIG. 34). ¶0133;  processor 100 analyzes gaze location data 942 (e.g., horizontal x-axis is time) to monitor a gaze location 94 of a driver. If the gaze location 94 is at the location associated with a vehicle system 20 for a time 944 that is greater than a threshold time 946, at a block 920, a gaze is registered and, at a block 930].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Huang in view of Neustein with the registering of an initial viewpoint as disclosed by Goldman-Shenhar in order obtain an accurate gaze position parameter by to only registering gazes when it is determined a user is consistently viewing a specific region [Goldman-Shenhar ¶0114-¶0115, ¶0126-¶0129]. As disclosed by Goldman-Shenhar, an accurate gaze position parameter can be determined by only registering a gaze as a gaze parameter when the viewing is consistently viewing a region based on frequent viewing, or viewing for a substantial period of time.  

Claims 5-8 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0278094) (hereinafter Huang) in view of Neustein (US 2019/0287493) in view of Hashimoto et al. (US 2017/0305345) (hereinafter Hashimoto).


In regard to claim 5, Huang in view of Neustein discloses the image processing apparatus according to claim 1. Neither Huang nor Neustein explicitly disclose, wherein the processing unit superimposes an image showing the vehicle on the captured image, to obtain the display image. However Hashimoto discloses, 
	wherein the processing unit superimposes an image showing the vehicle on the captured image, to obtain the display image [¶0041-¶0045; output image Im serving as the image displayed at the display portion 10 a includes a vehicle outside image Imo indicated by the continuous line and a vehicle body image Imi indicated by the dashed line. The vehicle outside image Imo can be generated from the image captured by the image capture portion 12 or plural image capture portions 1... vehicle body image Imi includes an outline Lo or an edge which serves as a display element drawn in a form of a three-dimensional frame shape indicating a structure of the vehicle body 2].
	As disclosed by Hashimoto, images are captured of the vehicle's surroundings and presented to the driver (like Huang). Additionally, as disclosed by Hashimoto, a vehicle body image representing the vehicle is superimposed on the captured image to generate a final display image. For example, as shown in Fig.2, an image (Imi) is overlaid on a vehicle outside image (Imo) to produce display image Im. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Huang in view of Neustein with the vehicle image overlay as disclosed by Hashimoto in order to allow an occupant to easily recognize the relative position of the vehicle and objects included in the captured image outside the vehicle [Hashimoto ¶0042-¶0047]. As disclosed by Hashimoto, by including a depiction of the vehicle itself in the captured image, an occupant can readily understand the positional relationship between the vehicle and surrounding objects. 

In regard to claim 6, Huang in view of Neustein in view of Hashimoto discloses the image processing apparatus according to claim 5. Huang in view of Neustein in view of Hashimoto further discloses, 
[Hashimoto ¶0045; vehicle body image Imi includes an outline Lo or an edge which serves as a display element drawn in a form of a three-dimensional frame shape indicating a structure of the vehicle body 2].
	See claim 5 for motivation to combine. 

In regard to claim 7, Huang in view of Neustein in view of Hashimoto discloses the image processing apparatus according to claim 5. Huang in view of Neustein in view of Hashimoto further discloses, 
	wherein a captured image obtained by capturing an image on a rear side from the vehicle includes a captured image captured by an image capturing device attached to a rear part of the vehicle [Huang ¶0042. Hashimoto ¶0044;  image capture portion 12R is provided at a rear portion of a vehicle body 2. The image capture portion 12R captures or images the rear side and a lateral side of the vehicle 1, that is, the rear side and the lateral side of the outside of the vehicle cabin], and an image showing the vehicle includes a vehicle interior image [Hashimoto ¶0048; As the vehicle body image Imi, the cabin interior image captured by the image capture portion 121 which is illustrated as an example in FIG. 8 and/or an image corresponding to the cabin interior image which is changed may be used, for example. Hashimoto ¶0076;  image composition portion 110 i composes or synthesizes the vehicle outside image Imo and the additional image, thereby generating the output image Im. In a case where the cabin interior image is included as the additional image].
	See claim 5 for motivation to combine. 

In regard to claim 8, Huang in view of Neustein in view of Hashimoto discloses the image processing apparatus according to claim 5. Huang in view of Neustein in view of Hashimoto further discloses, 
	wherein a captured image obtained by capturing an image on a rear side from the vehicle includes a captured image captured by an image capturing device attached to a side part of the vehicle [Huang ¶0042; image capturing device 170 may be disposed in the rear-view mirror M1 or elsewhere in the vehicle 220, and is configured to capture an environment image surrounding the vehicle 220, particularly a rear image (including a direct rear environment image, a left rear environment image or a right rear environment image). Hashimoto ¶0050; Each of the image capture portions 12S and 12R may capture an image including both the rear side of the vehicle 1 and the lateral side of the vehicle 1], and an image showing the vehicle includes a vehicle body image [Hashimoto ¶0045; vehicle body image Imi includes an outline Lo or an edge which serves as a display element drawn in a form of a three-dimensional frame shape indicating a structure of the vehicle body 2. Vehicle body structural elements indicated with the outline Lo include, for example, a corner portion, an edge portion, a window, a pillar, a door, a floor, a ceiling, a trim, a wheel, an axle and a differential gear of the vehicle body 2].
	See claim 5 for motivation to combine.

In regard to claim 14, Huang in view of Neustein in view of Hashimoto discloses the image processing apparatus according to claim 5. Huang in view of Neustein in view of Hashimoto further discloses, 
	wherein the processing unit superimposes the image showing the vehicle on the captured image to allow the captured image to be seen through [Hashimoto Fig.2; superimpose vehicle information such that the image appears transparent/seen through. Hashimoto Fig.15 through Fig.21].
	See claim 5 for motivation to combine. 

Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noble et al. (US 2019/0266751) – Discloses capturing images of a driver to determine a gaze direction wherein gaze direction data are statistically collated to determine a frequency distribution of gaze angles to determine reference gaze positions [Abstract, ¶0065-¶0074].   

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        January 7, 2022